Citation Nr: 1439044	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board).  This matter was most recently before the Board in March 2013.  This matter was originally on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In April 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

During the entire appeal period, at it's worst, the Veteran's bilateral hearing loss was manifested by no more than Level IV hearing acuity in the right ear and Level VI hearing acuity in each ear using Table VI in 38 C.F.R. § 4.85.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's November 2011 remand, the Appeals Management Center (AMC) obtained additional private treatment records identified by the Veteran.  
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2005 and July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  At all of the VA examinations, the examiners addressed the functional effects of the Veteran's hearing loss.  

In April 2014 VA sent the Veteran a letter informing him that a determination was made that his medical records from the Department of Labor are unavailable and any further attempts to obtain them would be futile.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6100 for hearing impairment.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations are to be conducted without the use of hearing aids.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulatory provisions also provide two circumstances under which Table VIA, to determine numeric designation of hearing impairment based only on pure tone threshold average, can be employed.  One is where the pure tone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85.

The July 2005 VA audiological examination revealed an average pure tone loss of 50 decibels with speech recognition of 76 percent in the right ear and an average pure tone loss of 55 decibels with speech recognition of 64 percent in the left ear. This corresponds to a numeric designation of Level IV hearing for the right ear and Level VI hearing for the left ear.  38 C.F.R. § 4.87, Table VI.  These combined numeric designations result in assigning a 20 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The October 2008 VA audiological examination revealed an average pure tone loss of 44 decibels with speech recognition of 84 percent in the right ear and an average pure tone loss of 49 decibels with speech recognition of 84 percent in the left ear. This corresponds to a numeric designation of Level II hearing for each ear.  38 C.F.R. § 4.87, Table VI.  These combined numeric designations result in assigning a noncompensable (zero percent) evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

A February 2011 private audiological evaluation reveals an average pure tone loss of 56 decibels with speech recognition of 100 percent in the right ear and an average pure tone loss of 61 decibels with speech recognition of 88 percent in the left ear. This corresponds to a numeric designation of Level I hearing for the right ear and Level III hearing for the left ear.  38 C.F.R. § 4.87, Table VI.  These combined numeric designations result in assigning a noncompensable (zero percent) evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

A March 2011 private audiological evaluation reveals an average pure tone loss of 35 decibels for each ear.  Unfortunately, that evaluation did not report any speech recognition results.  Although not applicable in this case, even applying the average pure tone loss to Table VIA which is used only when the Veteran has an exceptional pattern of hearing impairment, a numeric designation of Level I hearing is demonstrated for each ear.  38 C.F.R. § 4.87, Table VIA.  These combined numeric designations result in assigning a noncompensable evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The September 2012 VA audiological examination revealed an average pure tone loss of 58 decibels with speech recognition of 86 percent in the right ear and an average pure tone loss of 61 decibels with speech recognition of 94 percent in the left ear. This corresponds to a numeric designation of Level III hearing for the right ear and Level II hearing for the left ear.  38 C.F.R. § 4.87, Table VI.  These combined numeric designations result in assigning a noncompensable evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

As shown above, the audiometric examinations support no more than a 20 percent evaluation for bilateral hearing loss during the appeal period.  Accordingly, an evaluation in excess of 20 percent for bilateral hearing loss is not warranted.

The Board finds the Veteran's assertions that his hearing has deteriorated credible.  The Board has also considered the Veteran's reports that he has difficulty hearing women's voices and television, difficulty hearing on the telephone, and difficulty understanding conversations, but finds that such factors do not provide a basis upon which to award a higher schedular rating for bilateral hearing loss.  In this case, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. At 345.  In this case, the numeric designations warrant no more than a 20 percent evaluation. 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected hearing loss presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to hearing impairment in the Rating Schedule focus on decibel loss and speech discrimination ranges.  Thus, functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.   As discussed above, such symptomatology describes the Veteran's current disability picture. 

Finally, the Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected bilateral hearing loss, and he has not specifically contended otherwise.  Indeed, the September VA examiner noted that given the degree and configuration of hearing loss, the Veteran would likely experience mild to moderate communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  The examiner noted that he was able to communicate well with him face-to-face in a quiet environment and stated that the Veteran had excellent word recognition abilities indicating good benefit from the use of hearing aids.  The examiner opined that it was his clinical opinion that although the Veteran's hearing loss likely results in communication difficulties in noisy environments without the use of hearing aids, it does not render him unable to secure and maintain substantially gainful physical or sedentary employment.  With the use of hearing aids, the Veteran would likely perform well even with mild to moderate background noise.


ORDER

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is denied.




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


